Citation Nr: 1619254	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 27, 2009.

2. Entitlement to a TDIU from August 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1968 to January 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board remanded the issue of entitlement to service connection for bilateral lower extremity varicose veins for issuance of a statement of a case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Finding the issue of entitlement to a TDIU to be intertwined with the service connection claim, that issue was also remanded.

In November 2014, the RO issued a rating decision granting service connection for right lower extremity varicose veins.  While the RO also issued a statement of the case regarding service connection for left lower extremity varicose veins, the Veteran did not perfect the appeal.  Thus, there was substantial compliance with the Board's prior remand directive, Stegall v. West, 11 Vet. App. 268 (1998), but neither issue is presently before the Board.

The issue of entitlement to a TDIU is once again before the Board for consideration.  As indicated on the title page above, and for reasons described below, the Board has bifurcated the issue into distinct time periods.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU prior to August 27, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From August 27, 2009, the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are attributable to an in-service motorcycle accident.  Since August 27, 2009, these disabilities included a fracture of the right radius with limitation of motion of the wrist and radial neuropathy, evaluated as 30 percent disabling; a right femur fracture with right patellectomy, evaluated as 20 percent disabling; right humerus fracture with limitation of motion of the elbow, evaluated as 10 percent disabling; either stasis dermatitis of the right lower leg and foot, evaluated as 10 percent disabling from August 27, 2009 to September 10, 2010, or varicose veins of the right lower extremity, evaluated as 10 percent disabling from September 10, 2010; left knee degenerative joint disease and chin scars, both noncompensable.  Since May 31, 2011, right shoulder degenerative changes with rotator cuff tendonitis, which is 10 percent disabling and also attributable to the same in-service motorcycle accident, has also contributed to his unemployability.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, from August 27, 2009, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The Veteran here is service connected for a fracture of the right radius with limitation of motion of the wrist and radial neuropathy, evaluated as 30 percent disabling since January 1973; right femur fracture with right patellectomy, evaluated as 20 percent disabling since January 1973; bilateral hearing loss, evaluated as 20 percent disabling since May 2011; right humerus fracture with limitation of motion of the elbow, evaluated as 10 percent disabling since January 1973; stasis dermatitis of the right lower leg and foot, evaluated as 10 percent disabling from August 2009 to September 2010; varicose veins of the right lower extremity, evaluated as 10 percent disabling from September 2010; and right shoulder degenerative changes with rotator cuff tendonitis, evaluated as 10 percent disabling from May 2011.  The Veteran is also in receipt of noncompensable evaluations for chin scars and left knee degenerative joint disease.  For the period from August 27, 2009 to May 30, 2011, the Veteran's combined evaluation has been 60 percent; beginning May 31, 2011, it has been 70 percent.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, because the Veteran's service connected right wrist, right femur, right humerus, right lower extremity stasis dermatitis and varicose veins, left knee degenerative joint disease and chin scars can all be traced back to an August 1972 in-service motorcycle accident and combine to a 60 percent evaluation, beginning August 27, 2009, the Veteran has met the threshold schedular requirements.

By way of background, in July 1977, a Physical Evaluation Board found that the Veteran's right upper and lower extremity disabilities - including severe right knee impairment; mild, incomplete paralysis of the radial nerve; malunion and impairment of the radius; impairment of the humerus; impairment of the femur; and thrombophlebitis - rendered him unfit for duty.  The Physical Evaluation Board recommended that he be removed from the temporary disability retired list into permanent retirement.  Accordingly, he permanently retired from the Coast Guard.

In June 2009, the Veteran filed the present claim, contending that his service-connected disabilities had prevented him from working his entire life.

In a July 2009 application for a TDIU, the Veteran reported that he last worked full time in 1990 because he became too disabled to work as a result of his service-connected disabilities.  His highest reported earnings of approximately $14,402.00 occurred in 1983 when he worked as a cabinet maker.  The Veteran checked a box indicating that he had received four years of college education and the Board's review of the claims file shows that from approximately 1978 to 1982, he pursued a B.A. in fine arts from the Minneapolis College of Art and Design.  Attached to the application for a TDIU was a Social Security earnings statement indicating that from 1990 to 2007, the Veteran or his employer had reported earnings in only three years: $9,425 in 1990, $24 in 1999, and $1,750 in 2006.  In the other years he apparently earned no income.

An August 2009 VA mental health examination reflects that the Veteran reported that he performed well in high school with a B average.  While his usual occupation was carpentry and cabinet making, he stated that he had not worked in 10 to 20 years since he was not able to perform the physical aspects of his job due to his ailments.  The Veteran denied that any claimed mental health disabilities had contributed to his unemployment.

At an August 2009 VA general medical examination, the Veteran explained that he had last worked in 1990 as a cabinet maker for a science museum for six months until he was let go.  He denied being able to find work after that time.  Prior to 1990, he described working intermittently as a cabinet maker and carpenter.  The Veteran described his hobbies as home remodelling projects and additions as well as doing chores and lawn care around the house.  Regarding functional impairment, the Veteran reported that due to his right upper extremity disabilities, and because he was right hand dominant, he used his left hand for tasks requiring strength and his right hand for fine manipulation only.  Occasionally he would use a right wrist split when doing physical tasks.  He stated that as a result of his leg and back pain, he was limited to sitting for up to one hour, standing for 10 minutes, and walking for 10 minutes.  Following physical examination, the examiner estimated that the Veteran's right wrist disabilities resulted in functional impairment such that he should limit lifting with the right arm to 10 pounds maximum, and limit lifting, pushing, pulling to occasional or intermittent frequency.  The examiner opined that the right femur fracture with patellectomy resulted in functional impairment such that the Veteran should limit continuous standing or walking to 10 minutes, limit continuous stair climbing to one flight, avoid squatting or running, and use his cane often.  Given these limitations, the examiner opined that although the Veteran could not work in his chosen profession, he would be able to perform substantially gainful sedentary employment subject to the previously described physical limitations.

In September 2010, the appellant submitted a letter from his private physician, Dr. Stringer.  Dr. Stringer noted that he had been treating the Veteran for 19 years and opined that because of the Veteran's "multiple physical and mental deficits," the Veteran was "totally disabled."  In the letter, Dr. Stringer described limited movement in the right upper extremity and severe damage in the right lower extremity resulting in an inability to sit or stand for more than 10 minutes at a time, as well as the regular use of a cane.  Dr. Stringer also noted hip and back pain and "limited cognitive and memory loss due to previous injuries... [and posttraumatic stress disorder] from active duty in the military."

In November 2010, the Veteran submitted a letter from a nurse who reported having known the Veteran as a friend for 23 years.  She opined that the Veteran was "significantly disabled" due to his "multiple physical and emotional issues," which she described as limited movement in the right lower extremity, venous stasis, which required him to elevate his legs for 30 minutes three to four times per day, as well as posttraumatic stress disorder and depression.

At a June 2011 VA orthopedic examination, the Veteran reported that aside from recently working for Habitat for Humanity for about three weeks, he had not worked regularly since 1990.  Since then he reported doing very little part-time work and although he tried working at a call center for half a day, he could not sit long enough to do the work.  The Veteran described trouble sitting and noted that he could not lift more than 10 to 15 pounds with the right arm.  While he was able to walk about 50 feet, he needed to use a cane and would have to stop and take a seat.  His hobbies now included watch making.  According to the Veteran, his disabilities prevented him from climbing ladders, running or jumping, lifting over 10 pounds, standing long enough to do light chores at home, mow his yard or do outside work, clear snow, or sit long enough to work at a desk more for than 15 minutes.  He noted that his wife did most of the household work.  After reviewing the claims file, interviewing and examining the Veteran, the examiner opined that the Veteran could do light sedentary work but would need to be able to stand and walk around every 15 minutes throughout the day.

In a December 2011 substantive appeal, the Veteran clarified that the $24 he earned in 1999 was his attempt to work as a telemarketer and the earnings from 2006 involved helping a friend build doors for modular homes that were eventually sent to Africa through Habitat for Humanity.  The Veteran stated that because his friend knew his limitations, he allowed him to rest and tolerated his slower pace.

Initially, the Board observes that there appears to be a consensus that the Veteran's service-connected disabilities prevent him from engaging in physical employment, including in his chosen profession of carpentry and cabinet making.  Both the August 2009 and the June 2011 VA examiners determined that the Veteran was not capable of engaging in employment requiring more than very limited physical movement.  In finding the Veteran to be "totally disabled," Dr. Stringer appeared to weigh heavily the Veteran's limited physical capabilities in his right upper and lower extremities, as well as his inability to stand for more than 10 minutes.  Similarly, the nurse highlighted the severity of his right lower extremity disability in finding him significantly disabled.  Indeed, these same disabilities resulted in the Veteran being found unfit for duty, placed on a temporary disability retired list and ultimately into permanent retirement.  Hence, notwithstanding the Veteran's previous casual interest in home remodelling projects, there is competent and credible evidence showing that he cannot engage in employment requiring even limited physical exertion.

The dispositive issue is therefore whether the Veteran's service-connected disabilities prevent him from engaging in substantially gainful sedentary employment.  While Dr. Stringer and the nurse essentially agree that the Veteran is so disabled as to be unemployable, in so finding, they both rely in part on the effect of mental and emotional issues including posttraumatic stress disorder, depression, and cognitive and memory loss.  Although such psychological factors could impact the Veteran's ability to perform sedentary employment, the Veteran is not service connected for any cognitive or acquired psychiatric disorder.  Indeed, at the August 2009 VA mental health examination, he denied that any mental health disorder resulted in his unemployment.  Hence, to the extent the opinions provided by Dr. Stringer and the nurse suggest that the Veteran cannot perform sedentary employment as a result of impaired mental functioning, they carry little probative value.

The Board acknowledges that the Veteran appears to have had some aptitude for learning given his B average in high school and subsequent enrollment in a four-year bachelor's program.  However, it is significant that the Veteran pursued a fine arts degree, that his regular occupation involved carpentry and cabinet making, and that he has not worked full time in more than two decades.  Given these factors, to the extent the Veteran's education may have initially prepared him for sedentary employment, it appears questionable that he currently possesses many of the skills needed in such environments, which often involve administrative tasks.

Moreover, even assuming he were so equipped, his physical limitations would nonetheless pose a considerable challenge.  While both VA examiners opined that the Veteran could engage in substantially gainful sedentary employment, both imposed rather significant physical restrictions that would impact even sedentary employment.  The August 2009 VA examiner determined that the Veteran should not lift more than 10 pounds with his dominant hand; only occasional lift, pull and push; limit continuous standing or walking to 10 minutes; limit continuous stair climbing to only one flight; and avoid squatting and running.  The June 2011 VA examiner concluded that the appellant would need to stand and walk around every 15 minutes throughout the day.  Considering that the Veteran has difficulty ambulating and requires the use of a cane, standing up to walk around every 15 minutes is no small task.  Even if the Veteran spent 5 minutes walking for every 15 minutes he spent working, in a 40 hour work week, he would only produce 30 hours of work; in practice, such a requirement would likely result in significantly less productivity.  In addition, he reported that he has to elevate his right leg several times a day for 30 minutes.  He also indicated that he attempted to work in a call center but was unable to do so due to the impairment resulting from his service-connected disabilities.

Weighing the above, the Board finds that there are serious questions as to whether the VA examiners' recommendations can be reconciled with the reality of obtaining and maintaining employment in a sedentary environment.  Further adding to this doubt is the fact that the Veteran's occupational background in woodworking and lengthy absence from the workforce means that he may lack the skills necessary to adequately perform sedentary employment, much of which is administrative in nature.  The Board also finds it significant that the Veteran attempted sedentary employment but was unable to maintain the employment due to his service-connected disabilities.  Hence, the Board finds that the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As the reasonable doubt created by the evidence being at least in equipoise must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 531 ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

Finally, because the Board is granting entitlement to a TDIU, the Board has considered the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991), and whether entitlement to special monthly compensation at the housebound rate has been reasonably raised as part and parcel of the claim for increased rating.   In this case, however, because there is only one service-connected disability not related to the disabilities forming the basis of the TDIU - hearing loss, evaluated as 20 percent disabling - the Board finds that the issue of entitlement to Special Monthly Compensation is not raised.


ORDER

Entitlement to a TDIU from August 27, 2009 is granted, subject to the regulations governing payment of monetary awards.


REMAND

For the period prior to August 27, 2009, the Veteran's combined evaluation has been 50 percent and, thus, for that period he has not met the schedular threshold requirements.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board cannot grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.  As described above, there is competent and credible evidence indicating that the right femur, right wrist, and right humerus disabilities have rendered the Veteran unemployable.  A remand is therefore warranted for referral to the Director, Compensation Service to consider entitlement to a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation Service the issue of entitlement to an extraschedular TDIU for the period prior to August 27, 2009 under 38 C.F.R. § 4.16(b).

2. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


